Name: Council Regulation (EEC) No 1328/90 of 14 May 1990 amending Regulation (EEC) No 358/79 as regards sparkling wines produced in the Community as defined in point 15 of Annex I to Regulation (EEC) No 822/87 and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Communauty
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 No L 132 / 24 Official Journal of the European Communities 23 . 5 . 90 COUNCIL REGULATION (EEC) No 1328 /90 of 14 May 1990 amending Regulation (EEC) No 358 / 79 as regards sparkling wines produced in the Community as defined in point 15ofAnnex I to Regulation (EEC) No 822/ 87 and Regulation (EEC) No 4252 / 88 on the preparation and marketing of liqueur wines produced in the Community 1 . Article 16 ( 3 ) shall be replaced by the following : '3 . Before 1 April 1991 , the Commission shall submit to the Council a report , drawn up in the light of experience , on the maximum sulphur dioxide content, together , where appropriate , with proposals on which the Council shall act by a qualified majority before 1 September 1991 .' 2 . In Article 17 ( 3 ), the terms '1 September 1990' shall be replaced by '1 September 1991 '. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission 0 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 16 ( 3 ) of Regulation (EEC) No 358 / 79 ( 4 ), as last amended by Regulation (EEC) No 2044 / 89 ( s ), and Article 6 (2) of Regulation (EEC ) No 4252 / 88 ( 6 ) fix the maximum sulphur dioxide content of sparkling wines and liqueur wines ; whereas those Articles provide for the submission by 1 April 1990 of a report from the Commission to the Council on that content , together , where appropriate , with proposals ; whereas the measures proposed should be consistent with others that the Commission is required to draft in the near future ; whereas the abovementioned deadline should be postponed to that end ; whereas the same applies to the deadline of 1 September 1990 laid down in Article 17 ( 3 ) of Regulation (EEC) No 358 /79 , Article 2 Article 6 ( 2 ) of Regulation (EEC) No 4252 / 88 is hereby replaced by the following: '2 . Before 1 April 1991 , the Commission shall submit to the Council a report , drawn up in the light of experience , on the maximum sulphur dioxide content of liqueur wines and quality liqueur wines psr together , where appropriate , with proposals on which the Council shall act by a qualified majority before 1 September 1991 .' HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 358 / 79 is hereby amended as follows : Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY. ( ») OJ No C 49 , 28 . 2 . 1990 , p. 99 . ( 2 ) OJ No C 96 , 17 . 4 . 1990 . ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p. 34. ( 4 ) OJ No L 54 , 5 . 3 . 1979 , p . 130 . ( s ) OJ No L 202 , 14 . 7 . 1989 , p . 8 . ( «) OJ No L 373 , 31 . 12 . 1988 , p . 59